               Case 3:20-cr-00229-E Document 25 Filed 09/15/20 Page 1 of 1 PageID 88
                                IN THE TINITED STATES DISTRICT CO
                                     FOR THE NORTHERN DISTRICT OF
                                               DALLAS DTVISION                                        sEP 1 s     2020


 UNITED STATES OF AMERICA,                                         $                        CL
                                                                   $
                                                                   $                      u-uBI
                                                                   $
 AENEAS MARCELL BANKS (I),                                         $
                                                                   $
          Defendant,                                               $


                                          REPORT AI\D RECOMMENDATION
                                           CONCERNING PLEA OF GUILTY

          AENEAS MARCELL BANKS (1), by consent, under authority of United States v. Dees, 125 F.3d 261 (5th Cir.
  lggT), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count(s) I of the
 Indictment. After cautioning andLxamining AENEAS MARCELL BANKS (1) under oath concerning each of the subjects
 mentioned in Rule I l, I detirmined that the guilty plea was knowledgeable and voluntary and that the offense(s) charged is
 supported by an independent basis in fact containing each of the essential elements of such offense. I therefore recommend
 tnat tne plea of guilty be accepted, and that AENEAS MARCELL BANKS (l) be adjudged guilty of 21 U.S.C. $ 8al(aXl)
 possessi,on with Intint to Distribute a Controlled Substance and have sentence imposed accordingly' After being found
 guilty,of the offense by the districtjudge,
\,/
 .Y      The defendant is currently in custody and should be ordered to remain in custody.


 C       The defendant must be ordered detained pursuant to 18 U.S.C. $ 3la3(aXl) unless the Court finds by clear and
         convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community
         if released.

          !       The Government does not oppose release.
          n       The defendant has been compliant with the current conditions of release.
          tr      I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other
                  person or the community if released and should therefore be released under $ 3142(b) or (c).

          n       The Government opposes release.
          n       The defendant has not been compliant with the conditions of release.
          !       If the Court accepts this recommendation, this matter should be set        for hearing upon motion of      the
                  Government.

  n       The defendant must be ordered detained pursuant to 18 U.S.C. $ 31a3(aX2) unless (l)(a) the Court finds there is a
          substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
          recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
          under g 3 145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing evidence
          that thi defendant is not likely to flee or pose a danger to any ojb*per-sArgar the community if released.

          Date: 15th day of September, 2020.

                                                                       STATES MAGISTRATE ruDGE

                                                           NOTICE

           Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its
  service shall bar an aggrieved pu.ty from attacking such Report and Recommendation before the assigned United States
  District Judge. 28 U.S.C. $636(bXlXB)'
